Exhibit 10.15

 

Oberon Securities, LLC

 

February 20, 2009

 

Mr. Scott Beck

Chief Executive Officer

Cornerworld Corporation

12222 Merit Drive, Suite 120,

Dallas, Texas 75251

 

This letter agreement (this “Agreement”) is by and between Cornerworld
Corporation (together with its affiliates, successors and assigns,
“Cornerworld”) and Oberon Securities, LLC (together with its affiliates,
successor and assigns, “Oberon”). As used herein, the term “affiliate” means, in
respect of any specified person or entity, any other person or entity who,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such specified person or entity.
For purposes of the foregoing definition, “control” (including the terms
“controlled by” and “under common control with”) when used in respect of any
specified person or entity means the power to direct the management and policies
of such specified person or entity, directly or indirectly, whether through the
ownership of voting securities, by contract, or otherwise.

 

Reference is made to (x) the letter agreement (the “Letter Agreement”) dated on
or about August 28, 2007 by and between Cornerworld and Oberon, (y) the
amendment to the Letter Agreement dated on or about June 16, 2008 (the “First
Amendment”) and (z) the amendment to the Letter Agreement dated on or about
December 29, 2008 (the “Second Amendment”). Other than as explicitly set forth
below, all other terms, conditions and/or obligations set forth in the Letter
Agreement as amended by the First Amendment and the Second Amendment (all three
documents being referred to hereinafter collectively as the “Prior Agreement”)
shall remain in full force and effect and subject to any terms and conditions
therein. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Prior Agreement.

 

Notwithstanding anything to the contrary herein or in the Prior Agreement, and
in lieu of any other payments payable to Oberon by Cornerworld, with regard to
the Woodland Wireless Solutions transaction (the “Woodland Wireless
Transaction”), (and all related transactions thereto, including without
limitation, transactions with subsidiaries and/or affiliates of Woodland
Wireless Solutions), Oberon shall be entitled to receive from Cornerworld and
Cornerworld shall pay and deliver to

 

--------------------------------------------------------------------------------




Oberon the fees and consideration set forth on Exhibit B and C hereto. If
Cornerworld fails to deliver to Oberon timely the fees when due as set forth in
Paragraph 1 of Exhibit B, giving effect to applicable grace periods, the entire
remaining unpaid amount of the Acquisition Fee shall become immediately due and
payable to Oberon. Interest shall accrue on all unpaid amounts of the
Acquisition Fee at the rate of 12% per annum, compounded annually, commencing on
the day after any amount payable was due and not paid, after giving effect to
any grace period. Cornerworld shall be liable for and shall pay to Oberon all
fees, costs and expenses (including legal fees) incurred by Oberon, its agents
and representatives in enforcing this agreement and collecting the payments and
consideration set forth on Exhibit B if not paid and delivered by Cornerworld
when due.

 

In addition, notwithstanding anything to the contrary herein or in the Prior
Agreement, each of Oberon and Cornerworld agrees to release and hold harmless
the other party from any liability in connection with Ron Oertell’s future
employment by Cornerworld and/or any liability in connection with the Woodland
Wireless Transaction. For purposes of this paragraph only, reference to each
party shall include such party’s affiliates, heirs, successors, assigns,
members, partners, officers, directors, employees, agents and representatives,
excluding for all purposes, Ron Oertell. Notwithstanding the foregoing, nothing
in this paragraph shall in any way release, discharge or relieve any party from
its obligations under this Agreement. The foregoing releases are not intended
to, and do not, constitute any admission or evidence of any liability whatsoever
by any of the parties with respect to any of the matters released hereunder, and
shall not be construed, offered or received in evidence as an admission or
concession of any liability or wrongdoing by any of them with respect to any of
the matters released hereunder. Each party acknowledges that it may hereafter
discover facts in addition to or different from those which they now know to be
true with respect to the subject matter of the releases set forth above, but
that it is each party’s intention hereby to, and each party hereby does, settle
and release fully, finally and forever all claims, disputes and differences,
known or unknown, suspected or unsuspected, as set forth hereinabove,
notwithstanding the discovery or existence of any such additional or different
facts.

 

This Agreement (i) shall be governed by the internal laws of the State of New
York (without regard to its conflicts of law principles) and (ii) may be
executed in multiple counterparts each of which shall be deemed an original and
all of which when taken together shall constitute one and the same agreement.
Each party hereby (i) submits to the exclusive jurisdiction of the state and
federal courts located in New York, New York, for the resolution of any disputes
rising in any way in connection with this agreement, (ii) agrees that it will
not institute any action, suit or proceeding against the other party except in
such jurisdiction and (iii) waives to the fullest extent permitted by law all
objections to the laying of

 

2

--------------------------------------------------------------------------------




venue in such jurisdiction; except in each case to the extent that a party has
the legal right to require a party to arbitrate a specific dispute relating
hereto, in which event, the parties shall arbitrate the dispute in New York, New
York before a single arbitrator in accordance with the rules of the American
Arbitration Association then in effect. In the event of arbitration, the parties
agree that the award of the arbitrator shall be final and binding on the
parties, and judgment upon the award rendered may be entered in any court having
jurisdiction. Each party shall be responsible for its own expenses in the
arbitration, and the parties shall share the costs of the arbitrator. Each party
hereto has the authority to execute, deliver and perform this Agreement, and the
person executing this agreement on behalf of Oberon and Cornerworld has been
duly authorized to execute this Agreement.

 

Notwithstanding anything in the Prior Agreement to the contrary, this Agreement
and the rights and obligations set forth herein may not be terminated or
cancelled by any party hereto and shall survive any permitted cancelation or
termination of any provisions of the Prior Agreement. In the event of any
inconsistency between this Agreement and the Prior Agreement, the provisions of
this Agreement shall govern and supersede the inconsistent provisions in the
Prior Agreement.

 

3

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please execute this agreement where
indicated below and return it to my attention. Thank you.

 

Sincerely,

 

Oberon Securities, LLC

 

By:

/s/ Nicole Schmidt

 

Nicole Schmidt

 

 

Agreed and accepted as of

the date first set forth above:

 

Cornerworld Corporation

 

By:

/s/ Scott Beck

 

Scott Beck

 

4

--------------------------------------------------------------------------------




Exhibit B

 

Oberon Fees for Woodland Wireless Transaction

 

1. Upon the initial closing of the Woodland Wireless Transaction (February 20,
2009), Oberon shall be entitled to receive from Cornerworld and Cornerworld
shall pay to Oberon a cash fee (the “Acquisition Fee”) in the aggregate amount
of $600,000, payable in monthly installments of $11,600, commencing within 5
days of the initial closing date of the Woodland Wireless Transaction, with each
monthly installment to occur on the one month anniversary of the date of the
initial payment (or the first business day thereafter), in each case subject to
a five (5) business day written notice and grace period before the remedies
(acceleration, default interest, etc.) contemplated in the Agreement to which
this Exhibit is attached become effective. Notwithstanding the foregoing, the
remaining balance of all unpaid amounts of the Acquisition Fee shall be due and
payable to Oberon within 5 business days after the payment in full or the
refinancing of Cornerworld’s obligations to IU Investments, LLC (“IU
Investments”) by a third party unaffiliated with IU Investments pursuant to the
Promissory Note to be issued by Cornerworld to IU Investments in connection with
the Woodland Wireless Transaction, subject to a ten (10) business day written
notice and grace period before the remedies contemplated in the Agreement to
which this Exhibit is attached become effective. Notwithstanding anything to the
contrary herein, Cornerworld covenants to use its best efforts to pay in full or
refinance such obligations to IU Investments prior to April 20, 2010, or take
such other actions as necessary to enable Oberon to be paid any remaining
balance of the Acquisition Fee on or prior to such date. If for any reason the
Acquisition Fee has not been paid in full by such date (the amount of the
Acquisition Fee remaining unpaid on such date, the “Remaining Balance”), then
(x) Cornerworld shall continue to make the monthly installment payments of
$11,600; provided, that such payments shall not reduce the Remaining Balance;
and (y) the Remaining Balance shall accrue interest at 12% per annum until it
shall be repaid in full; and (z) within five business days of April 20, 2010,
Cornerworld shall issue to Oberon the Additional Woodland Warrants (as defined
on Exhibit C following this Exhibit B). Notwithstanding anything to the contrary
in this Agreement or otherwise, the Remaining Balance (and all accrued interest
thereon) shall be due and payable in full by Cornerworld to Oberon on or prior
to February 1, 2011.

 

As used in this agreement, the term “business day” means any day (other than a
Saturday or Sunday) on which national banking institutions in the City of New
York in the State of New York are open to the public for conducting business and
are not required or authorized to close.

 

5

--------------------------------------------------------------------------------




Exhibit C

 

Additional Warrants

 

In addition to other compensation of any kind that Oberon is entitled hereunder
and in the Prior Agreement, (A) within three (3) business days of the closing of
the Woodland Wireless Transaction, if any, Cornerworld shall deliver to Oberon a
warrant to purchase 250,000 shares of common stock at $0.20 per share, and (B)
within three (3) business days of the occurrence of a Warrant Event (defined
below) Oberon shall be entitled to receive and Cornerworld shall deliver to
Oberon (i) a warrant to purchase 500,000 common shares of Cornerworld at an
exercise price of $0.20 per share (in addition to the warrant to purchase
250,000 shares as provided above) and (ii) a warrant to purchase 500,000 common
shares of Cornerworld at an exercise price of $1.25 per share (collectively, the
“Additional Woodland Warrants”). With the exception of the above mentioned terms
set forth in this Paragraph, the Additional Woodland Warrants shall have the
same rights, conditions, limitations and/or benefits as the Warrants (as defined
in the Second Amendment) including one time “piggy back” registration rights and
cashless exercise.

 

As used herein, a “Warrant Event” shall mean the earliest to occur of the
following:

 

 

a)

When Cornerworld or a controlled affiliate thereof executes a termsheet or
similar written proposal for an investment in Cornerworld or its controlled
affiliates or an acquisition of Cornerworld, with, in either case, a party
introduced or identified by Oberon; or

 

 

b)

When Cornerworld or a controlled affiliate thereof receives from a party
identified or introduced to Cornerworld by Oberon a bona fide, good faith
termsheet or similar written proposal (by a party with sufficient resources to
consummate the transaction and with conditions to closing reasonably attainable)
that provides for, at a minimum, an investment equal to the same amount that IU
Investments, LLC is funding ($1.9 million) to close the Woodland Wireless
Transaction (described herein) at terms that are considered market by reasonable
investment professionals given current economic conditions and the capital
structure and financial condition of Cornerworld, whether or not such termsheet
or written proposal is accepted by Cornerworld; or

 

 

c)

Immediately prior to the initial closing of a transaction of the kind described
in the preceding clauses (a) and (b), but with respect to which no term sheet or
similar written proposal was prepared (but which otherwise meets the criteria of
the preceding clauses (a) and (b)), in which event the Additional Woodland
Warrants shall be issued to Oberon prior to the initial closing of such
transaction.

 

6

--------------------------------------------------------------------------------